DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted on 12/08/2016.  Claims 1, 4-7, 10, 13-16 and 19 have been amended. No claim has been cancelled. No claim has been newly added. Claims 1-20 are currently pending in the application. 

Response to Argument
Applicant’s arguments with respect to amended claims and added limitations have been considered but are moot because the arguments are believed to be answered by and therefore moot in view of new ground(s) of rejection presented below. In view of amendment, the reference Chun has been used for new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8-13, 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US. Pub. No. 2016/0132074, hereinafter “Kim”) in view of Chun et al. (US. Pub. No. 2017/0229100, hereinafter “Chun”).
As to claims 1 and 10,    (Currently Amended) Kim discloses an electronic device [figure 2A, “100”], associated with its method, comprising:
a housing [figure 2A, “101a-b”] comprising a first housing [figure 2A, “101a”] and a second housing [figure 2A, “101b”]; 
a hinge unit [figure 2A, “102”] configured to rotate the first housing and the second housing [paragraph 138]; 
a first display [figure 2D, “251a-b” exposed to an outside through first area “251a” and second area “251b”] exposed to an outside through a first area of the first housing and a second area of the second housing;

a first sensor [figure 1A, sensing unit “140”] configured to detect a folding angle formed between the first housing and the second housing [paragraph 211, sensing unit “140” senses an inclined degree (folded degree)];
a memory [figure 1A, memory “170”] configured to store a plurality of first images corresponding to a plurality of folding angles, respectively [paragraph 67, to store data to support various functions]; and
at least one processor [figure 1A, controller “180”] configured to:
acquire information of the folding angle, through the first sensor [figure 9, paragraphs 211 and 257-259, “140” senses an inclined degree]; and
display the image on the at least one display [figure 9, display image on at least one display].
Kim does not disclose to in response to the folding angle being less than a reference angle, display, via the second display, a first image corresponding to the folding angle that is less than the reference angle among the plurality of the first images, and
in response to the folding angle being greater than the reference angle, display, via the first display, a second image corresponding to the folding angle that is greater than the reference angle among the plurality of the first images,
wherein the first image and the second image are changed in response to a change of the folding angle,
wherein the second image displayed in the first display is changed in relation to the first image displayed in the second display
 

Chun teaches an electronic display [figure 1, “100”] comprises at least one processor [figure 1, processor “150”] configured to in response to the folding angle being less than a reference angle, display, via the second display, a first image corresponding to the folding angle that is less than the reference angle among the plurality of the first images [figure 7, when the display device is in a closed configuration and folding angle is less than a first threshold angle, first visual information “410” is displayed on second display “320”, paragraph 73], and
in response to the folding angle being greater than the reference angle, display, via the first display, a second image corresponding to the folding angle that is greater than the reference angle among the plurality of the first images [figure 7, when the folding angle is greater than the first threshold angle or the second threshold angle, second visual information “610” is displayed on the first display “310” and/or “330”],
wherein the first image and the second image are changed in response to a change of the folding angle [figure 7, paragraphs 73-74],
wherein the second image displayed in the first display is changed in relation to the first image displayed in the second display [figure 7, paragraphs 73-74].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the electronic device of Kim to in response 
As to claims 2 and 11,    (Original) Kim, as modified by Chun, discloses the electronic device of claim 1, wherein the plurality of first images comprises a plurality of images which dynamically change based on the folding angle [Chun, figure 7, a plurality of images which dynamically change based on the folding angle]. In addition, the same rationale is used as in rejections for claims 1 and 10.
As to claims 3 and 12,    (Original) Kim, as modified by Chun, discloses the electronic device of claim 2, wherein the plurality of first images further comprises a plurality of images comprising at least one object which dynamically changes based on the folding angle or a visual effect [figure 7, the display objects dynamically change based on the folding angle compared to the first threshold angle and the second threshold angle]. In addition, the same rationale is used as in rejections for claims 1 and 10.
As to claims 4 and 13,    (Currently Amended) Kim, as modified by Chun, discloses the electronic device of claim 1, wherein the at least one processor is further configured to,
first image [Kim, figure 9, identify the second display “251c” to display image “911-913”], and
if the folding angle ranges from the second angle to a third angle, identify the first display as the display second image [Kim, figure 9, identify the first display “215a-b” to display image “902-905”].
As to claims 6 and 15,    (Currently Amended) Kim, as modified by Chun, discloses the electronic device of claim 1, further comprising:
a second sensor [Kim, paragraph 63, sensing unit “140” may includes other types of sensors, such as a touch sensor, an acceleration sensor, a magnetic sensor, a gyroscope sensor, a motion sensor…, paragraph 158, region “251a-b” may include various sensors (for instance, a touch sensor, a fingerprint sensor, a proximity sensor, a motion sensor…)] configured to detect an angle of the electronic device in relation to a face of Earth [Kim, paragraph 211, senses an inclined degree (folded degree) based on a ground level],
wherein the memory is further configured to store a plurality of second images corresponding to the folding angles and angles of the electronic device in relation to the face of the Earth [Kim, figures 8A-B, a plurality of second images corresponding to the folding angles based on a ground level], and
the at least one processor is further configured to,
acquire angle information of the electronic device in relation to the Earth, from the second sensor [Kim, figures 8A-B, a plurality of second images corresponding to the folding angles based on a ground level],

display the image corresponding to the folding angle and the angle of the electronic device, on 
As to claims 8 and 17,    (Original) Kim, as modified by Chun, discloses the electronic device of claim 1, wherein the at least one processor is further configured to generate the plurality of first images, based on a user input [Chun, figure 7, to generate the plurality of first images “410-610” based on the user input as to open and close the device]. In addition, the same rationale is used as in rejections for claims 1 and 10.
As to claims 9 and 18,    (Original) Kim, as modified by Chun, discloses the electronic device of claim 8, wherein the at least one processor is further configured to,
acquire an original image [Kim, figure 41, acquire an original object “4102”],
display the original image on the first display or the second display [Kim, figure 41, display the original object “4102” on first display], and 
generate the plurality of first images, based on a user input for the original image [Kim, figure 41, generate the plurality of first images based on “4102”].
As to claim 19,    see the above discussion of claim 1.
As to claim 20,    see the above discussion of claim 2.
Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Chun, as applied to claims 1 and 10 above, further in view of Lee et al. (US. Pub. No. 2016/0034047, hereinafter “Lee”).
claims 5 and 14,    (Currently Amended) Kim, as modified by Chun, discloses the electronic device of claim 1.
Kim, as modified by Chun, does not disclose wherein the at least one processor is further configured to,
if the folding angle ranges from a fourth angle to a fifth angle, identify the second display as first image,
if the folding angle ranges from the fifth angle to a sixth angle, identify the first display and the second display as the at least one display first image and the second image, and
if the folding angle ranges from the sixth angle to a seventh angle, identify the first display as the at least one display second image. 
Lee teaches an electronic device [figure 1, “10”], wherein at least one processor [figure 2, controller “130”] is further configured to,
if the folding angle ranges from a fourth angle to a fifth angle, identify the second display as at least one display to display the first image [figure 41, 45o to 90o, identify the second display to display the first image],
if the folding angle ranges from the fifth angle to a sixth angle, identify the first display and the second display as the at least one display to display the first image and the second image [figure 41, 90o to 135o, identify the first display and the second display to display the second image], and
if the folding angle ranges from the sixth angle to a seventh angle, identify the first display as the at least one display to display the second image [figure 41, 135o to 160o, identify the first display to display the image].
.
Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Chun, as applied to claims 1 and 10 above, further in view of Hawthorne et al. (US. Pub. No. 2018/0330535, hereinafter “Hawthorne”).
As to claims 7 and 16,    (Currently Amended) Kim, as modified by Chun, discloses the electronic device of claim 1.
Kim, as modified by Chun, does not disclose a gaze detector configured to detect a gaze direction of a user,
wherein the memory is further configured to store a plurality of third images corresponding to the folding angles and gaze directions, and 
the at least one processor is further configured to, 
acquire gaze direction information from the gaze detector,
identify an image corresponding to the folding angle and the gaze direction, among the plurality of third images, and

Hawthorne teaches an electronic device [figure 2A, “12”] comprising a gaze detector [figure 2A, forward facing cameras “30A-B”] configured to detect a gaze direction of a user [paragraph 30, gaze tracking],
wherein the memory is further configured to store a plurality of third images corresponding to the folding angles and gaze directions [figures 4A-D, store a plurality of third images “39” corresponding to the folding angles and gaze directions], and 
the at least one processor is further configured to, 
acquire gaze direction information from the gaze detector [paragraph 44, track user’s gaze direction],
identify an image corresponding to the folding angle and the gaze direction, among the plurality of third images [figures 4A-D, identify the image corresponding to the folding angle and gaze, paragraph 44], and
display the image corresponding to the folding angle and the gaze direction, on the at least one display [figures 4A-D, display the image corresponding to the folding angle and gaze, paragraph 44].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the electronic device of Kim to have a gaze detector configured to detect a gaze direction of a user, wherein the memory is further configured to store a plurality of third images corresponding to the folding angles and gaze directions, and the at least one processor is further configured to, acquire gaze direction information from the gaze detector, identify an image corresponding to the folding angle and the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAN-YING YANG/Primary Examiner, Art Unit 2622